Title: From George Washington to John Tayloe, 12 February 1799
From: Washington, George
To: Tayloe, John



Dear Sir
Mount Vernon 12th Feby 1799

By your Servant, I have this moment (on my return from Alexandria) been favoured with your two letters of the 10th instant.
For the compliment you have been pleased to pay me, in asking my opinion of the eligibility of accepting your late appointment in the Army of the United States, I pray you to accept my thanks.
However desirous I might have been of seeing you engaged in that line, candour requires that I should declare, that under your statement of the circumstances of the case, I am inclined to believe that your Services in the civil line, in the present crisis of our affairs, and the temper in which this State in particular, appears to

be (if it be fair to form a judgement from the Acts of its Legislature) would be more important. The first is contingent, of course may, or may not be called for, according to our doings in the latter. The second is in existence, and requires the active (and I will venture to add) the immediate, & unremitting exertions of the friends of Order & good government; to prevent the evils which it is but too apparent another description of men, among us, are endeavouring to involve the Unites States.
No evil, that I perceive, can result at this stage of the Recruiting Service, from the postponement of a final decision, respecting your appointment to a Majority in the Regiment of light Dragoons; and as you have it in contemplation (as appears by your letter to the Secretary of War) to visit Philadelphia shortly, I will suspend a further expression of my sentiments on this subject until I have the pleasure of seeing you at this place. With best respects to Mrs Tayloe, in which Mrs Washington & Miss Custis unite I am—Dear Sir Your Most Obedt Hble Servant

Go: Washington

